The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	The amendment filed and the Request for Continuing Examination filed on 04/19/2022 have been entered. Claims 1-7 remain pending in the application. Claim 7 has been amended by the Applicant. Previous claim 7 rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn in light of Applicant’s amendment to claim 7. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on continuation of applications 15588473, filed 05/05/2017 and 14/478517 filed 09/05/2014 that claims foreign priority to TW 102141440 filed on 11/14/2013 (Taiwan).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted on 11/11/2019 are acceptable for examination purposes.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Starner et al. (hereafter Starner) US 8913789 in view of Nummela US 20110109880 A1, and further in view of Vernacchia et al. (hereafter Vernacchia1) US 20130100025 (all of record). 
In regard to independent claim 1, Starner teaches (see Figs. 1-14) a method of identifying iris (i.e. system and methods for eye positioning and calibration using plural glints, with HMD 102,172, 212, 214, 216, 300,  Abstract, col. 1 line 55 – col. 2 line 45, col. 5 lines 24-36, col. 7 lines 11-36, col. 8 lines 22-42, col. 9 lines 19-36, lines 61-67, system 100, 800, methods 1300, 1400, col. 17 line 38-col. 18 line 21, col. 25 line 40-col.26 line 17, col.28 line 45-col. 29 line 27, col. 31 line 47-col. 32 line 20) comprising: 
providing, by an optical assembly (i.e. providing lights for eye from each LED, IR LED, are part of HUD device 102,172, 212, 214, 216, 300, col. 7 lines 11-50, col. 17 lines 13-33, e.g. projector 128, 132 for scanning, driving matrix, raster display, see e.g. Figs. 1A-D, 5A,6), a plurality of different incident beams entering an eye (i.e. providing different light beams for eye from each LED, IR LED, in the HUD 502 (602) frame with LEDs and light beams from scanned matrix/raster laser/LED display directed towards the eye, eye-facing lights col. 3 lines 56-64, col. 7 lines 11-50, col. 13 lines 8-15, col. 17 lines 13-33,  col. 29 line 19- 27-and col. 8 lines 30-55, see e.g. Figs. 5A,6), the eye locating at a reference position (e.g. as eye in position of first image/frame/stored reference, in evaluating eye-movement, col. 12 line 44 - col. 13 line 33, col. 15 line 30- col.16 line10, and lines 56-67, col. 19 lines 15-47, col. 23 line 57-col. 24 line 55, as depicted in e.g. Figs. 5B, 10A, 11A, 12), 
wherein the optical assembly includes light source (i.e. HUD frame 502, 602 with LEDs, IR LEDs and also single laser or single LED, projector 128, 132, col. 7 lines 11-50, col. 13 lines 8-15, col. 17 lines 13-33,  col. 29 line 19- 27-and col. 8 lines 30-55, e.g. for scanning, driving matrix, raster display) and one light dispersing component (i.e. as HUD 502, 602 frame with LEDs, IR LEDs, dispersed in lens frame, and LED with its package, capsulated, including lens, one light diffuser, e.g. col. 17 lines 13-33; also as lens element 110, 112 or 180, 160 serving as a combiner and a light guide, col. 7 lines 11-15, 38-50, col. 8 lines 22-56, for driving matrix, raster display e.g. 158, 130, 134, as depicted in e.g. Figs. 1B-D) and the light source is configured to generate light entering into the one light dispersing component  (i.e. as light propagated from LEDs, IR LEDs sources dispersed in lens frame, to LED with its package, capsulated, including lens, one light diffuser, e.g. col. 17 lines 13-33; and also as light from laser source, projector e.g. 128, 132 enters combiner lens 110, 112 or 180, waveguide 160, col. 7 lines 11-15, 38-50, col. 8 lines 22-56, for driving matrix, raster display e.g. 158, 130, 134, as depicted in e.g. Figs. 1B-D); 
setting a first reference point, a second reference point and a third reference point as a mark for locating the eye at the reference position (i.e. setting controlled/ reference glints from light sources, e.g. 1102_A-1102_D, 512, 514, 516, A-C, g0-g1, e.g. col. 4, lines 6-39, 61-67, col. 7 lines 16-37, col. 16 lines 56-67, col. 22 lines 56-65, col. 23 line 57 –col. 24 line 21, and glints from calibrated data, col. 29 line 52-63, as depicted in e.g. Figs. 5B, 10A, 11A, 12-14, where controlled/reference glints are for locating eye pupil, and are near the pupil as depicted in e.g. Figs. 5B, 10A, 11A, 12), wherein positions of the first reference point, the second reference point and the third reference point are corresponding to emission positions of the incident beams (i.e. since controlled/ reference glints correspond to light sources LED, IR LED, in the HUD 502 frame with LEDs and light beams from scanned matrix/raster laser/LED display directed towards the eye, eye-facing lights col. 3 lines 56-64, col. 7 lines 11-50, col. 13 lines 8-15, col. 17 lines 13-33,  col. 29 line 19- 27-and col. 8 lines 30-55, see e.g. Figs. 5A,6); 
forming a first measuring glint, a second measuring glint, and a third measuring glint (i.e. glints from the eye in second, subsequent frame(s), e.g. glint shift, 1112 as 1112_A-1112_D, 514, 516, 518, and/or B-D, X-Z, g0-g2, see e.g. col. 13 line 57 col. 14 line 7, col. 19 lines 22-47, col. 24 lines 32-57, as depicted in e.g. Figs. 5B, 10B, 11B, 12) near a pupil of the eye by the incident beams (i.e. as glints in second, subsequent/consecutive frame(s) 514, 516, 518, and/or B-D, X-Z, 1112_A_D, as depicted in e.g. Figs. 5B, 10B, 11B using light beams from LEDs, IR LEDs) after the eye moves from the reference position to a measuring position (e.g. eye in position of second image/frame, due to eye-movement, shift, eye-device movement e.g. along visual axis, col. 12 line 44 - col. 13 line 33, col. 16 lines 1-10, 56-67, col. 19 lines 15-47, col. 23 line 57-col. 24 line 55, col. 31 line 47-col. 32 line 20. as depicted in e.g. Figs. 5B, 10A_D, 11A-B, 12-14), and a plurality of positions of the first measuring glint, the second measuring glint, and the third measuring glint are corresponding to the positions of the first reference point, the second reference point and the third reference point (i.e. as glints from the eye in second, subsequent frame(s), e.g. glint shift  after the movement/shift correspond to controlled/ reference glints or from calibration data as they are from same light source, LEDs, IR LEDs of the HUD device, i.e. eye-facing lights col. 3 lines 56-64, col. 7 lines 11-50, col. 13 lines 8-15, col. 17 lines 13-33,  col. 29 line 19- 27); 
capturing a eye image of the eye including a first measuring glint image, a second measuring image, a third measuring glint image, and an iris image (i.e. recording, second/subsequent image/frame, glints from normalized pupil location, col. 12 lines 44-col. 13 line 19, col. 17 lines 38-65, col. 18 line 45-col. 19 line 48, col. 23 line 57-col. 24 line 55, col. 29 line 19- 27,see processes 400, 700, 900, 1300, 1400, as depicted in Figs. 4, 7, 9,13-14, with recorded image data video frames of second/subsequent frames of the eye, including iris, col. 1 line 55 – col. 2 line 45, col. 7 lines 16-37, col. 16 lines 56-67, col. 17-lines 13-33, col. 25 line 40-col.26 line 17, see Figs. 5B, 10B, 11B, 13,14);
analyzing a gray scale value of the eye image (i.e. analyzing/processing  grayscale/gray level image data of the eye i.e. 810 as input of the e.g. second/subsequent frame, to detect glints by GDM 820, see e.g. col. 17 line 46 –col. 18 line 21, col. 25, lines 43-55, as best depicted in Figs. 8-9, note that grayscale image data of eye, i.e. IR image data 810 is sent and utilized in 820 Glint detection module GDM 820, as well as in pupil detection module PDM 830, see Figs. 8-9, detailed in col. 17 line 46 –col. 18 line 21, col. 25, lines 43-55) by comparing the gray scale value with a threshold gray scale value through an arithmetic unit (i.e. as Starner  teaches analyzing grayscale/gray level image data 810 of the difference of first, second/subsequent frames that are grayscale, and applying binary threshold process filtering the grayscale difference of the frames, i.e. although not directly the grayscale, to detect glints by glint detection module/unit of the GDM 820 of the gaze-tracking system 100/800 which includes software, hardware and firmware, see specifically col. 17 line 38 –col. 18 line 21, col. 19. Line 39-48, see Figs. 8-9)
 to obtain the positions of the first measuring glint, the second measuring, and the third measuring glint (i.e. because the Starner explicitly teaches that the Glint detection module 820 is configured to analyze the IR image data 810, i.e. the gray scale images of an eye,  and detect the glints, i.e. the positions of glints in second, subsequent frame(s) 1112_A_D, 514, 516, 518, and/or B-D, X-Z, g0-g2, as depicted in e.g. Figs. 5B, 8-9, 10B, 11B, 12, see e.g. col. 17 line 46 –col. 18 line 21, col. 18 line 53 –col. 19 line 48);
calculating a first variation  (i.e. as due to eye movement/shifts, eye-device movements, col. 15 line 30-col.16 line 1-10, line 56-col. 17 line 28, col. 31 line 55-col.32 line 20, e.g. as first-third vectors, see col. 27 line 62-col. 28 line 40, in Normalization D and Calibration E sections, e.g. Figs. 13-14) of the a first line defined by the first measuring glint and the second measuring glint (i.e. the positions of glints in second, subsequent frame(s), glint shift e.g. 514, 516, 518, and/or B-D, X-Z, 1112_A_D, g0-g1, as e.g. line between 1112 glints, polar coordinate of 1122 glints, e.g. D_C, col. 22 line 57-col. 23 line 25, col 24 lines 4-31) with respect to a first reference line defined by33 the first reference point and the second reference point (i.e. with respect to controlled/reference glints from light sources, e.g. 1102_A-1102_D, 512, 514, 516, A-C, g0-g1, e.g. line between 1102 glints, polar coordinate of 1102 glints, e.g. D_C, g0-g1,  see col. 4, lines 6-39, 61-67, col. 7 lines 16-37, col. 16 lines 56-67, col. 22 lines 56-65, col. 23 line 57 –col. 24 line 4-31, and glints from calibrated data, col. 29 line 52-63, Figs. 13-14), and 
calculating a second variation (i.e. as due to eye movement/shifts, eye-device movements, col. 15 line 30-col.16 line 1-10, line 56-col. 17 line 28, col. 31 line 55-col.32 line 20, e.g. as first-third vectors, see col. 27 line 62-col. 28 line 40, in Normalization D and Calibration E sections, e.g. Figs. 13-14) of a second line defined by the second measuring glint and the third measuring glint (i.e. the positions of glints in second, subsequent frame(s), glint shift e.g. 514, 516, 518, and/or B-D, X-Z, 1112_A_D, g0-g2, e.g. another line between 1112 glints, another polar coordinate of 1112 glints e.g. C_B, also g0-g2, col. 22 line 57-col. 23 line 25, col 24 lines 4-31) with respect to a second reference line defined by the second reference point and the third reference point (i.e. with respect to controlled/ reference glints from light sources, e.g. 1102_A-1102_D, 512, 514, 516, A-C, g0-g2, e.g. another line between 1102 glints, another polar coordinate of 1102 glints, e.g. C_B, g0-g2, see e.g. col. 4, lines 6-39, 61-67, col. 7 lines 16-37, col. 16 lines 56-67, col. 22 lines 56-65, col. 23 line 57 –col. 24 line 21, and glints from calibrated data, col. 29 line 52-63, Figs. 11-14), so as to obtain an resolution variation (i.e. normalization of pupil locations with glint locations, deviation in shape of glint pattern, glint ID shift, squareness, and offset due to eye movement/shifts, eye-device movements, col. 23 line 3-36, 51-col. 24, col. 27 line 39- col. 28 line 40, Normalization D and Calibration E sections, e.g. col. 29 line 64-col.30 line 22, col.31 line 55-col. 32 line 20) of the iris image when the eye is located at the measuring position (i.e. grayscale image of the eye with iris as input, e.g. of second/subsequent frame, pupil image i.e. due to movement/shift/drift eye-device movement, see Figs. 11-14).
But Starner does not explicitly disclose that the light source is only one single light source and that is configured to generate light entering into only one light dispersing component (as presented above, namely as light propagated from LEDs, IR LEDs sources dispersed in lens frame, to LED with its package, capsulated, including lens, light diffuser, e.g. col. 17 lines 13-33; and also as light from laser source, projector e.g. 128, 132 enters combiner lens 110, 112 or 180, waveguide 160, col. 7 lines 11-15, 38-50, col. 8 lines 22-56, for driving matrix, raster display e.g. 158, 130, 134, as depicted in e.g. Figs. 1B-D) so that the light is divided into the plurality of different incident beams entering the eye by the light dispersing component, and 
that in analyzing the gray scale value of the eye image by comparing the gray scale value with a threshold gray scale value (i.e. however, it is noted that Starner expressly teaches analyzing grayscale/gray level image data 810 of the difference of first, second/subsequent frames that are grayscale, and applying binary threshold process filtering the grayscale difference of the frames i.e. not directly the grayscale of the eye image, to detect glints by glint detection module/unit of the GDM 820 of the gaze-tracking system 100/800 which includes software, hardware and firmware, see e.g. col. 17 line 46 –col. 18 line 21, col. 19. Line 39-48, see Figs. 8-9).
However, Nummela teaches in the same field if invention of an eye tracker portable  device (see Figs. 2, 5-8, 11-14, Title, Abstract, paragraphs [05-14, 17-22, 62-63, 95-104]) that includes only one single light source (e.g. as only one single light source unit 310 or 520 e.g. where the single light source unit 310, 520 has only one single source emitter 321 or one single micro display 510, and that is also configured to generate light entering into one light dispersing component 300 or 400, as depicted in e.g. Figs. 2, 11-14, paragraphs [62-63, 95-104]) configured that the light is divided into the plurality of different incident beams entering the eye by only one light dispersing component (i.e. as the light from the source unit e.g. 200, 310, 520 enters one illumination diffractive beam expander 400 with input and output diffraction gratings 410, 420, and is divided into multiple different light beams LB1 and/or LB2, as depicted in Figs. 2, 11-14, paragraphs [62-63, 98-104], in order to provide substantially collimated light beams that have different directions towards the eye).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the design of one single light source with the illumination diffractive beam expander according to teachings of Nummela to the light source and dispersion component of Starner in order to provide substantially collimated light beams that have different directions towards the eye (see Nummela, paragraphs [17, 62-63, 97-103]).  
Further Vernacchia teaches in the same field of invention of systems and methods for obtaining user command from gaze direction (i.e. by determining and calculated glint center point and the coordinates of an eye center point are calculated from the image, See e.g. Figs. 1-6, Title, Abstract, paragraphs [07-13, 28-32, 34-37]) and further teaches analyzing the gray scale value of the eye image by comparing the gray scale value with a threshold gray scale value (i.e. as the image analysis module 306 of the main module 302 of system 300, that determines coordinates of the center point of  glint 112 evaluating brightness value, i.e. as the grayscale value of 0-255, for each pixel is over a certain threshold, see paragraphs [34-35,37-40], therefore allowing that if the brightness grayscale value for the pixel is over the threshold, the pixel is added to a list of bright points, and allow for removal of extraneous bright spots from interfering with locating the glint 112, see paragraphs [37-40]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply glint detection by analyzing the gray scale value of the eye image comparing the gray scale value with threshold gray scale value according to teachings of Vernacchia to analyzing and processing  grayscale/level image data of the eye detecting glints by GDM 820 of Starner in order to allow for pixel selective glint detection where if the brightness grayscale value for the pixel is over the threshold, the pixel is added to list of bright points, as well as to allow for removal of extraneous bright spots from interfering with locating the glint points (see, Vernacchia, paragraphs [37-40]). 
Regarding claim 2, the Starner-Nummela-Vernacchia combination teaches the invention as set forth above and Starner further teaches (see Figs. 1-14) that the reference position (e.g. position of glints of the stored reference, i.e. before subsequent frame with glints shift due to eye-movement and eye-device movement, col. 23 lines 1-11, 57-col. 24 line 3, line 58-62, and glints pattern shape according to shape of the eye col. 15 lines 47-59) is corresponding to a position where the eye gazes straight ahead (e.g. as depicted in Fig. 11A, due to square glint pattern 1102 and eyes shape and position, col. 23 lines 1-11, 57-col. 24 line 3, line 58-62, col. 15 lines 47-59, also eye-device movement only along the visual axis, col. 31 line 55-col. 32 line 20).
Regarding claim 3, the Starner-Nummela-Vernacchia combination teaches the invention as set forth above and Starner further teaches (see Figs. 1-14) that the incident beams are infrared lights (i.e. IR LED, see col. 17, lines 13-33, col. 29 line 19-27; as is the emitter(s) of Nummela, paragraph [95]).  
Regarding claim 4, the Starner-Nummela-Vernacchia combination teaches the invention as set forth above and Starner further teaches (see Figs. 1-14) that the eye image is captured by an image sensor (i.e. by camera, inward facing camera, col. 3 lines 56-64, col. 7 lines 16-37, i.e. as recording image data of the eye, with glints and pupil, col. 1 line 55 - col. 2 line 45, col. 7 lines 16-37, col. 16 lines 56-67, col. 17-lines 13-33).  
Regarding claim 5, the Starner-Nummela-Vernacchia combination teaches the invention as set forth above and further teaches (see Figs. 1-14) that the dispersing component (i.e. as the sources of Starner modified with the illumination diffractive beam expander 400 with input and output diffraction gratings 410, 420, and is divided into multiple light beams LB1 and/or LB2, as depicted in Figs. 2, 11-14, paragraphs [62-63, 98-104]), has a plurality of optical microstructures to divide the light into incident beams (i.e. as the illumination diffractive beam expander 400 has diffraction gratings 410, 420 with grating microstructures, ridges, trenches of the grating(s) that divide light into multiple light beams LB1 and/or LB2, as depicted in Figs. 2, 11-14, paragraphs [62-63, 98-104]). 
Regarding claim 6, the Starner-Nummela-Vernacchia combination teaches the invention as set forth above and Starner further teaches (see Figs. 1-14) further comprising: calculating (i.e. due to eye movement/shifts, col. 15 line 30-col.16 line 1 -10, line 56-col. 17 line 28, e.g. as first-third vectors, see col. 27 line 62 col. 28 line 40) a deformation amount  (i.e. normalization of pupil locations with glint locations, and deviation in shape of glint pattern, glint ID shift, squareness, col. 23 line 3-36, 51-col. 24, col. 27 line 39- col. 28 line 40) of the iris image at the measuring position (i.e. grayscale image of the eye with iris as input, e.g. of second/subsequent frame, i.e. due to movement/shift/drift) relative to the iris image at the reference position according to the first variation (i.e. the grayscale image of the eye with iris as input, e.g. first/initial frame/image, i.e. due to movement/shift/drift, col. 23 line 3-36, 51-col. 24, col. 27 line 39- col. 28 line 40 causing deviation in shape of glints pattern, glint ID shift, squareness, and thus variation in lines of the glints and shifted glints (see claim 1 above), see e.g. col. 23 line 3-36, 51-col. 24 includes the above steps, as presented in e.g. col. 23 line 3-36, 51-col. 24).

In regard to independent claim 7, Starner teaches (see Figs. 1-14) a method of identifying iris (i.e. system and methods for eye positioning and calibration using plural glints, with HMD 102,172, 212, 214, 216, 300,  Abstract, col. 1 line 55 – col. 2 line 45, col. 5 lines 24-36, col. 7 lines 11-36, col. 8 lines 22-42, col. 9 lines 19-36, lines 61-67, system 100, 800, methods 1300, 1400, col. 17 line 38-col. 18 line 21, col. 25 line 40-col.26 line 17, col.28 line 45-col. 29 line 27, col. 31 line 47-col. 32 line 20):
 providing, by an optical assembly that includes light source (i.e. HUD frame 502, 602 with LEDs, IR LEDs and also single laser or single LED, projector 128, 132, col. 7 lines 11-50, col. 13 lines 8-15, col. 17 lines 13-33,  col. 29 line 19- 27-and col. 8 lines 30-55, e.g. for scanning, driving matrix, raster display) and one light dispersing component (i.e. as HUD 502, 602 frame with LEDs, IR LEDs, dispersed in lens frame, and LED with its package, capsulated, including lens, one light diffuser, e.g. col. 17 lines 13-33; also as lens element 110, 112 or 180, 160 serving as a combiner and a light guide, col. 7 lines 11-15, 38-50, col. 8 lines 22-56, for driving matrix, raster display e.g. 158, 130, 134, as depicted in e.g. Figs. 1B-D), a plurality of different incident beams (i.e. providing different lights for eye from each LED, IR LED, are part of HUD device 102,172, 212, 214, 216, 300, col. 7 lines 11-50, col. 17 lines 13-33, e.g. projector 128, 132 for scanning, driving matrix, raster display, see e.g. Figs. 1A-D, 5A,6) and forming a plurality of glints reflected by the incident beams (i.e. forming controlled/ reference glints from light sources, e.g. 1102_A-1102_D, 512, 514, 516, A-C, g0-g1, e.g. col. 4, lines 6-39, 61-67, col. 7 lines 16-37, col. 16 lines 56-67, col. 22 lines 56-65, col. 23 line 57 –col. 24 line 21, and glints from calibrated data, col. 29 line 52-63, as depicted in e.g. Figs. 5B, 10A, 11A, 12-14;controlled/reference glints are for locating eye pupil, and are near the eye pupil see Figs. 5B, 10A, 11A, 12 and correspond to light sources LED, IR LED, in the HUD 502 frame with LEDs and light beams from scanned matrix/raster laser/LED display directed towards the eye, eye-facing lights e.g. Figs. 5A,6);
setting a first reference point, a second reference point and a third reference point as a mark for locating the eye at a reference position (i.e. setting controlled/ reference glints from light sources, e.g. 1102_A-1102_D, 512, 514, 516, A-C, g0-g1, e.g. col. 4, lines 6-39, 61-67, col. 7 lines 16-37, col. 16 lines 56-67, col. 22 lines 56-65, col. 23 line 57 –col. 24 line 21, and glints from calibrated data, col. 29 line 52-63, as depicted in e.g. Figs. 5B, 10A, 11A, 12-14, where controlled/reference glints are for locating eye pupil, and are near the pupil as depicted in e.g. Figs. 5B, 10A, 11A, 12);
forming a first measuring glint, a second measuring glint, and a third measuring glint (i.e. glints from the eye in second, subsequent frame(s), e.g. glint shift, 1112 as 1112_A-1112_D, 514, 516, 518, and/or B-D, X-Z, g0-g2, see e.g. col. 13 line 57 col. 14 line 7, col. 19 lines 22-47, col. 24 lines 32-57, as depicted in e.g. Figs. 5B, 10B, 11B, 12) near a pupil of the eye by the incident beams (i.e. as glints in second, subsequent/consecutive frame(s) 514, 516, 518, and/or B-D, X-Z, 1112_A_D, as depicted in e.g. Figs. 5B, 10B, 11B using light beams from LEDs, IR LEDs) after the eye moves from the reference position to a measuring position (e.g. eye in position of second image/frame, due to eye-movement, shift, eye-device movement e.g. along visual axis, col. 12 line 44 - col. 13 line 33, col. 16 lines 1-10, 56-67, col. 19 lines 15-47, col. 23 line 57-col. 24 line 55, col. 31 line 47-col. 32 line 20. as depicted in e.g. Figs. 5B, 10A_D, 11A-B, 12-14);
forming a first axis between the first measuring glint and the second measuring glint (i.e. axis line of positions of glints in second, subsequent frame(s), glint shift e.g. 514, 516, 518, and/or B-D, X-Z,1112_A_D, g0-g1, as e.g. line between 1112 glints, polar coordinate of 1122 glints, e.g. D_C, col. 22 line 57-col. 23 line 25, col 24 lines 4-31), forming a second axis between the second measuring glint and the third measuring glint (i.e. axis/line of the positions of glints in second, subsequent frame(s), glint shift e.g. 514, 516, 518, and/or B-D, X-Z, 1112_A_D, g0-g2, e.g. another line between 1112 glints, another polar coordinate of 1112 glints
e.g. C B. also g0-a2. col. 22 line 57-col. 23 line 25,  col 24 lines 4-31); 
	forming a first reference axis between the first reference point and the second reference point (i.e. as axis line of controlled/reference glints from light sources are formed, e.g. 1102_A-1102_D, 512, 514, 516, A-C, g0-g1, e.g. line/axis between 1102 glints, polar coordinate of 1102 glints, e.g. D_C, gO-g1, see col. 4, lines 6-39, 61-67, col. 7 lines 16-37, col. 16 lines 56-67, col. 22 lines 56-65, col. 23 line 57 —col. 24 line 4-31, and glints from calibrated data, col. 29 line 52-63, Figs. 13-14), and a forming a second reference axis between the second reference point and the third reference point (i.e. as another axis line of controlled/ reference glints formed from light sources e.g. 1102_A-1102_D, 512, 514, 516, A-C, g0-g2, e.g. another line/axis between 1102 glints, another polar coordinate of 1102 glints, e.g. C_B, g0-g2, see col. 4, lines 6-39, 61-67, col. 7 lines 16-37, col. 16 lines 56-67, col. 22 lines 56-65, col. 23 line 57 —col. 24 line 4-31, and glints from calibrated data, col. 29 line 52-63, Figs. 11-14); 
forming a reference angle between the first reference axis and the second reference axis (i.e. due to above set controlled/ reference glints from light sources, e.g. 1102_A-1102_D, 512, 514, 516, A-C, g0-g1, e.g. col. 4, lines 6-39, 61-67, col. 7 lines 16-37, col. 16 lines 56-67, col. 22 lines 56-65, col. 23 line 57 –col. 24 line 21, and glints from calibrated data, col. 29 line 52-63, as depicted in e.g. Figs. 5B, 10A, 11A, 12-14, where controlled/reference glints are for locating eye pupil, and are near the pupil, can form first and second reference axis, and e.g. angle in square 1004, and as polar coordinates include the angle of polar vector, e.g. formed by axis and glints D_C_B, see e.g. Figs. 11A, and as depicted in e.g. Figs. 5B, 10A, 11A, 12);
capturing a eye image of the eye including a first measuring glint image, a second measuring image, a third measuring glint image, and an iris image (i.e. recording, second/subsequent image/frame, glints from normalized pupil location, col. 12 lines 44-col. 13 line 19, col. 17 lines 38-65, col. 18 line 45-col. 19 line 48, col. 23 line 57-col. 24 line 55, col. 29 line 19- 27,see processes 400, 700, 900, 1300, 1400, as depicted in Figs. 4, 7, 9,13-14, with recorded image data video frames of second/subsequent frames of the eye, including iris, col. 1 line 55 – col. 2 line 45, col. 7 lines 16-37, col. 16 lines 56-67, col. 17-lines 13-33, col. 25 line 40-col.26 line 17, see Figs. 5B, 10B, 11B, 13,14);
analyzing a gray scale value of the eye image (i.e. analyzing/processing  grayscale/gray level image data of the eye i.e. 810 as input of the e.g. second/subsequent frame, to detect glints by GDM 820, see e.g. col. 17 line 46 –col. 18 line 21, col. 25, lines 43-55, as best depicted in Figs. 8-9, note that grayscale image data of eye, i.e. IR image data 810 is sent and utilized in 820 Glint detection module GDM 820, as well as in pupil detection module PDM 830, see Figs. 8-9, detailed in col. 17 line 46 –col. 18 line 21, col. 25, lines 43-55) by comparing the gray scale value with a threshold gray scale value through an arithmetic unit (i.e. as Starner teaches analyzing grayscale/gray level image data 810 of the difference of first, second/subsequent frames that are grayscale, and applying binary threshold process filtering the grayscale difference of the frames, i.e. although not directly the grayscale, to detect glints by glint detection module/unit of the GDM 820 of the gaze-tracking system 100/800 which includes software, hardware and firmware, see specifically col. 17 line 38 –col. 18 line 21, col. 19. Line 39-48, see Figs. 8-9)  to obtain the positions of the first measuring glint, the second measuring, and the third measuring glint (i.e. because the Starner explicitly teaches that the Glint detection module 820 is configured to analyze the IR image data 810, i.e. the gray scale images of an eye,  and detect the glints, i.e. the positions of glints in second, subsequent frame(s) 1112_A_D, 514, 516, 518, and/or B-D, X-Z, g0-g2, as depicted in e.g. Figs. 5B, 8-9, 10B, 11B, 12, see e.g. col. 17 line 46 –col. 18 line 21, col. 18 line 53 –col. 19 line 48);
calculating a first variation  (i.e. as due to eye movement/shifts, eye-device movements, col. 15 line 30-col.16 line 1-10, line 56-col. 17 line 28, col. 31 line 55-col.32 line 20, e.g. as first-third vectors, see col. 27 line 62-col. 28 line 40, in Normalization D and Calibration E sections, e.g. Figs. 13-14) of the a first line defined by the first measuring glint and the second measuring glint (i.e. the positions of glints in second, subsequent frame(s), glint shift e.g. 514, 516, 518, and/or B-D, X-Z, 1112_A_D, g0-g1, as e.g. line between 1112 glints, polar coordinate of 1122 glints, e.g. D_C, col. 22 line 57-col. 23 line 25, col 24 lines 4-31) with respect to a first reference line defined by33 the first reference point and the second reference point (i.e. with respect to controlled/reference glints from light sources, e.g. 1102_A-1102_D, 512, 514, 516, A-C, g0-g1, e.g. line between 1102 glints, polar coordinate of 1102 glints, e.g. D_C, g0-g1,  see col. 4, lines 6-39, 61-67, col. 7 lines 16-37, col. 16 lines 56-67, col. 22 lines 56-65, col. 23 line 57 –col. 24 line 4-31, and glints from calibrated data, col. 29 line 52-63, Figs. 13-14), and 
calculating a second variation (i.e. as due to eye movement/shifts, eye-device movements, col. 15 line 30-col.16 line 1-10, line 56-col. 17 line 28, col. 31 line 55-col.32 line 20, e.g. as first-third vectors, see col. 27 line 62-col. 28 line 40, in Normalization D and Calibration E sections, e.g. Figs. 13-14) of a second line defined by the second measuring glint and the third measuring glint (i.e. the positions of glints in second, subsequent frame(s), glint shift e.g. 514, 516, 518, and/or B-D, X-Z, 1112_A_D, g0-g2, e.g. another line between 1112 glints, another polar coordinate of 1112 glints e.g. C_B, also g0-g2, col. 22 line 57-col. 23 line 25, col 24 lines 4-31) with respect to a second reference line defined by the second reference point and the third reference point (i.e. with respect to controlled/ reference glints from light sources, e.g. 1102_A-1102_D, 512, 514, 516, A-C, g0-g2, e.g. another line between 1102 glints, another polar coordinate of 1102 glints, e.g. C_B, g0-g2, see e.g. col. 4, lines 6-39, 61-67, col. 7 lines 16-37, col. 16 lines 56-67, col. 22 lines 56-65, col. 23 line 57 –col. 24 line 21, and glints from calibrated data, col. 29 line 52-63, Figs. 11-14); 
calculating a third variation of an angle formed between the first axis and the second axis (e.g. angle in quadrilateral 1114, and polar coordinates include the angle of polar vector, e.g. formed by axis and glints D_C_B, see e.g. Fig. 11B) relative to the reference angle (e.g. angle in square 1004, and polar coordinates include the angle of polar vector, e.g. formed by axis and glints D_C_B, see e.g. Fig.11A) when the eye is located at the measuring position (i.e. as the comparison and calculation of deviation in shape of glint pattern, squareness of 1102,1112 glints and shapes 1004, 1114, implicitly includes this calculation due to polar coordinates of 1102,1112 glints including angles, e.g. C_B, see col. 23 line 3-44, 51-col. 24, see Figs. 11A-B, i.e. calculation of deviation in shape of glints pattern, glint ID shift, squareness, and offset due to eye movement/shifts, eye-device movements, col. 23 line 3-36, 51-col. 24 includes the above steps, as presented in e.g. col. 23 line 3-36, 51-col. 24, col. 27 line 39- col. 28 line 40, Normalization D and Calibration E sections, e.g. col. 29 line 64-col.30 line 22, col.31 line 55-col.
32 line 20);
calculating (i.e. due to eye movement/shifts, col. 15 line 30-col.16 line 1 -10, line 56-col. 17 line 28, e.g. as first-third vectors, see col. 27 line 62 col. 28 line 40) an iris image deformation amount (from grayscale image of the eye with iris as input, and second/subsequent frame, due to movement/shift/drift and through normalization of pupil locations with glint locations, and deviation in shape of glint pattern, glint ID shift, squareness, see e.g. col. 23 line 3-36, 51-col. 24, col. 27 line 39- col. 28 line 40) according to the first 39variation, the second variation and the third variation (due to above cited variations e.g. the deviation in shape of glints pattern, glint ID shift, squareness, and e.g. angular changes in angle in quadrilateral 1114, and polar coordinates include the angle of polar vector, e.g. formed by axis and glints D_C_B, see e.g. Fig. 11B, relative to reference angle in square 1004, and polar coordinates include the angle of polar vector, e.g. formed by axis and glints D_C_B, see e.g. Fig. 11A, caused by eye movement/shifts, eye-device movements, col. 15 line 30-col.16 line 1-10, line 56-col. 17 line 28, col. 23 line 3-36, 51-col. 24, col. 31 line 55-col.32 line 20, e.g. as first-third vectors, see col. 27 line 62-col. 28 line 40, in Normalization D and Calibration E sections, e.g. Figs. 13-14); 
wherein the iris image deformation amount is caused by the iris image of the eye at the measuring position relative to the iris image of the eye at the reference position (i.e. grayscale image of the eye with iris as input, e.g. first/initial frame/image, i.e. due to movement/shift/drift and in second/subsequent frame, i.e. due to movement/shift/drift, e.g. col. 23 line 3-36, 51-col. 24, col. 27 line 39- col. 28 line 40 causing deviation in shape of glints pattern, glint ID shift, squareness, and thus variation in lines of the glints and shifted glints, as noted above, e.g. Figs. 11-14).
But Starner does not explicitly disclose optical assembly that includes only one single light source and only one light dispersing component (as presented above, namely as light propagated from LEDs, IR LEDs sources dispersed in lens frame, to LED with its package, capsulated, including lens, light diffuser, e.g. col. 17 lines 13-33; and also as light from laser source, projector e.g. 128, 132 enters combiner lens 110, 112 or 180, waveguide 160, col. 7 lines 11-15, 38-50, col. 8 lines 22-56, for driving matrix, raster display e.g. 158, 130, 134, as depicted in e.g. Figs. 1B-D), and 
that  in analyzing the gray scale value of the eye image by comparing the gray scale value with a threshold gray scale value (i.e. however, it is noted that Starner expressly teaches analyzing grayscale/gray level image data 810 of the difference of first, second/subsequent frames that are grayscale, and applying binary threshold process filtering the grayscale difference of the frames i.e. however not directly the grayscale of the eye image, to detect glints by glint detection module/unit of the GDM 820 of the gaze-tracking system 100/800 which includes software, hardware and firmware, see e.g. col. 17 line 46 –col. 18 line 21, col. 19. Line 39-48, see Figs. 8-9).
However, Nummela teaches in the same field if invention of an eye tracker portable  device (see Figs. 2, 5-8, 11-14, Title, Abstract, paragraphs [05-14, 17-22, 62-63, 95-104]) that includes only one single light source and only one light dispersing component (e.g. as only one single light source unit 310 or 520 e.g. with only one single source emitter 321 or only one single micro display 510, and that is also configured to generate light entering into only one light dispersing component 300 or 400, as depicted in e.g. Figs. 2, 11-14, paragraphs [62-63, 95-104], which is also configured that the light is divided into the plurality of different incident beams entering the eye by only one light dispersing component, since the light from the source unit e.g. 200, 310, 520 enters one illumination diffractive beam expander 400 with input and output diffraction gratings 410, 420, and is split into multiple different light beams LB1 and/or LB2, as depicted in Figs. 2, 11-14, paragraphs [62-63, 98-104], in order to provide substantially collimated light beams that have different directions towards the eye).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the design of one single light source with the illumination diffractive beam expander according to teachings of Nummela to the light source and dispersion component of Starner in order to provide substantially collimated light beams that have different directions towards the eye (see Nummela, paragraphs [17, 62-63, 97-103]).  
Further, Vernacchia teaches in the same field of invention of systems and methods for obtaining user command from gaze direction (i.e. by determining and calculated glint center point and the coordinates of an eye center point are calculated from the image, See e.g. Figs. 1-6, Title, Abstract, paragraphs [07-13, 28-32, 34-37]) and further teaches analyzing the gray scale value of the eye image by comparing the gray scale value with a threshold gray scale value (i.e. as the image analysis module 306 of the main module 302 of system 300, that determines coordinates of the center point of  glint 112 evaluating brightness value, i.e. as the grayscale value of 0-255, for each pixel is over a certain threshold, see paragraphs [34-35,37-40], therefore allowing that if the brightness grayscale value for the pixel is over the threshold, the pixel is added to a list of bright points, and allow for removal of extraneous bright spots from interfering with locating the glint 112, see paragraphs [37-40]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply glint detection by analyzing the gray scale value of the eye image comparing the gray scale value with threshold gray scale value according to teachings of Vernacchia to analyzing and processing  grayscale/level image data of the eye detecting glints by GDM 820 of Starner in order to allow for pixel selective glint detection where if the brightness grayscale value for the pixel is over the threshold, the pixel is added to list of bright points, as well as to allow for removal of extraneous bright spots from interfering with locating the glint points (see, Vernacchia, paragraphs [37-40]).


Response to Arguments

Applicant's arguments filed in the Remarks dated 04/19/2022 have been fully considered but they are not persuasive. 
Specifically, Applicant argues on page 6-7 of the Remarks that the cited prior art of Starner, Nummela and Vernacchia does not disclose or render obvious limitations in claims 1 and 7 that (1) that the optical assembly includes only one single light source and only one light dispersing component, because Starner does not have only one light source and light dispersing component, and since allegedly Nummela does not have one single light source, but has light emitter, collimating optic, input grating, waveguide substrate and output grating of the diffractive beam expander, which are all necessary and which are is totally different from the light dispersing component. The Examiner respectfully disagrees. With respect to issue (1) as noted in the rejection above, the cited prior art of Starner teaches most and in combination with the cited prior art of Nummela and Vernacchia teaches and renders obvious all limitations of claims 1 and 7, as Starner teaches (see Figs. 1-14) a method of identifying iris (i.e. system and methods for eye positioning and calibration using plural glints, with HMD 102,172, 212, 214, 216, 300,  Abstract, col. 1 line 55 – col. 2 line 45, col. 5 lines 24-36, col. 7 lines 11-36, col. 8 lines 22-42, col. 9 lines 19-36, lines 61-67, system 100, 800, methods 1300, 1400, col. 17 line 38-col. 18 line 21, col. 25 line 40-col.26 line 17, col.28 line 45-col. 29 line 27, col. 31 line 47-col. 32 line 20) comprising: 
providing, by an optical assembly (i.e. providing lights for eye from each LED, IR LED, are part of HUD device 102,172, 212, 214, 216, 300, col. 7 lines 11-50, col. 17 lines 13-33, e.g. projector 128, 132 for scanning, driving matrix, raster display, see e.g. Figs. 1A-D, 5A,6), a plurality of different incident beams entering an eye (i.e. providing different light beams for eye from each LED, IR LED, in the HUD 502 (602) frame with LEDs and light beams from scanned matrix/raster laser/LED display directed towards the eye, eye-facing lights col. 3 lines 56-64, col. 7 lines 11-50, col. 13 lines 8-15, col. 17 lines 13-33,  col. 29 line 19- 27-and col. 8 lines 30-55, see e.g. Figs. 5A,6), the eye locating at a reference position (e.g. as eye in position of first image/frame/stored reference, in evaluating eye-movement, col. 12 line 44 - col. 13 line 33, col. 15 line 30- col.16 line10, and lines 56-67, col. 19 lines 15-47, col. 23 line 57-col. 24 line 55, as depicted in e.g. Figs. 5B, 10A, 11A, 12), 
wherein the optical assembly includes light source (i.e. HUD frame 502, 602 with LEDs, IR LEDs and also single laser or single LED, projector 128, 132, col. 7 lines 11-50, col. 13 lines 8-15, col. 17 lines 13-33,  col. 29 line 19- 27-and col. 8 lines 30-55, e.g. for scanning, driving matrix, raster display) and one light dispersing component (i.e. as HUD 502, 602 frame with LEDs, IR LEDs, dispersed in lens frame, and LED with its package, capsulated, including lens, one light diffuser, e.g. col. 17 lines 13-33; also as lens element 110, 112 or 180, 160 serving as a combiner and a light guide, col. 7 lines 11-15, 38-50, col. 8 lines 22-56, for driving matrix, raster display e.g. 158, 130, 134, as depicted in e.g. Figs. 1B-D) and the light source is configured to generate light entering into the one light dispersing component  (i.e. as light propagated from LEDs, IR LEDs sources dispersed in lens frame, to LED with its package, capsulated, including lens, one light diffuser, e.g. col. 17 lines 13-33; and also as light from laser source, projector e.g. 128, 132 enters combiner lens 110, 112 or 180, waveguide 160, col. 7 lines 11-15, 38-50, col. 8 lines 22-56, for driving matrix, raster display e.g. 158, 130, 134, as depicted in e.g. Figs. 1B-D); 
setting a first reference point, a second reference point and a third reference point as a mark for locating the eye at the reference position (i.e. setting controlled/ reference glints from light sources, e.g. 1102_A-1102_D, 512, 514, 516, A-C, g0-g1, e.g. col. 4, lines 6-39, 61-67, col. 7 lines 16-37, col. 16 lines 56-67, col. 22 lines 56-65, col. 23 line 57 –col. 24 line 21, and glints from calibrated data, col. 29 line 52-63, as depicted in e.g. Figs. 5B, 10A, 11A, 12-14, where controlled/reference glints are for locating eye pupil, and are near the pupil as depicted in e.g. Figs. 5B, 10A, 11A, 12), wherein positions of the first reference point, the second reference point and the third reference point are corresponding to emission positions of the incident beams (i.e. since controlled/ reference glints correspond to light sources LED, IR LED, in the HUD 502 frame with LEDs and light beams from scanned matrix/raster laser/LED display directed towards the eye, eye-facing lights col. 3 lines 56-64, col. 7 lines 11-50, col. 13 lines 8-15, col. 17 lines 13-33,  col. 29 line 19- 27-and col. 8 lines 30-55, see e.g. Figs. 5A,6); 
forming a first measuring glint, a second measuring glint, and a third measuring glint (i.e. glints from the eye in second, subsequent frame(s), e.g. glint shift, 1112 as 1112_A-1112_D, 514, 516, 518, and/or B-D, X-Z, g0-g2, see e.g. col. 13 line 57 col. 14 line 7, col. 19 lines 22-47, col. 24 lines 32-57, as depicted in e.g. Figs. 5B, 10B, 11B, 12) near a pupil of the eye by the incident beams (i.e. as glints in second, subsequent/consecutive frame(s) 514, 516, 518, and/or B-D, X-Z, 1112_A_D, as depicted in e.g. Figs. 5B, 10B, 11B using light beams from LEDs, IR LEDs) after the eye moves from the reference position to a measuring position (e.g. eye in position of second image/frame, due to eye-movement, shift, eye-device movement e.g. along visual axis, col. 12 line 44 - col. 13 line 33, col. 16 lines 1-10, 56-67, col. 19 lines 15-47, col. 23 line 57-col. 24 line 55, col. 31 line 47-col. 32 line 20. as depicted in e.g. Figs. 5B, 10A_D, 11A-B, 12-14), and a plurality of positions of the first measuring glint, the second measuring glint, and the third measuring glint are corresponding to the positions of the first reference point, the second reference point and the third reference point (i.e. as glints from the eye in second, subsequent frame(s), e.g. glint shift  after the movement/shift correspond to controlled/ reference glints or from calibration data as they are from same light source, LEDs, IR LEDs of the HUD device, i.e. eye-facing lights col. 3 lines 56-64, col. 7 lines 11-50, col. 13 lines 8-15, col. 17 lines 13-33,  col. 29 line 19- 27); 
capturing a eye image of the eye including a first measuring glint image, a second measuring image, a third measuring glint image, and an iris image (i.e. recording, second/subsequent image/frame, glints from normalized pupil location, col. 12 lines 44-col. 13 line 19, col. 17 lines 38-65, col. 18 line 45-col. 19 line 48, col. 23 line 57-col. 24 line 55, col. 29 line 19- 27,see processes 400, 700, 900, 1300, 1400, as depicted in Figs. 4, 7, 9,13-14, with recorded image data video frames of second/subsequent frames of the eye, including iris, col. 1 line 55 – col. 2 line 45, col. 7 lines 16-37, col. 16 lines 56-67, col. 17-lines 13-33, col. 25 line 40-col.26 line 17, see Figs. 5B, 10B, 11B, 13,14);
analyzing a gray scale value of the eye image (i.e. analyzing/processing  grayscale/gray level image data of the eye i.e. 810 as input of the e.g. second/subsequent frame, to detect glints by GDM 820, see e.g. col. 17 line 46 –col. 18 line 21, col. 25, lines 43-55, as best depicted in Figs. 8-9, note that grayscale image data of eye, i.e. IR image data 810 is sent and utilized in 820 Glint detection module GDM 820, as well as in pupil detection module PDM 830, see Figs. 8-9, detailed in col. 17 line 46 –col. 18 line 21, col. 25, lines 43-55) by comparing the gray scale value with a threshold gray scale value through an arithmetic unit (i.e. as Starner  teaches analyzing grayscale/gray level image data 810 of the difference of first, second/subsequent frames that are grayscale, and applying binary threshold process filtering the grayscale difference of the frames, i.e. although not directly the grayscale, to detect glints by glint detection module/unit of the GDM 820 of the gaze-tracking system 100/800 which includes software, hardware and firmware, see specifically col. 17 line 38 –col. 18 line 21, col. 19. Line 39-48, see Figs. 8-9)
 to obtain the positions of the first measuring glint, the second measuring, and the third measuring glint (i.e. because the Starner explicitly teaches that the Glint detection module 820 is configured to analyze the IR image data 810, i.e. the gray scale images of an eye,  and detect the glints, i.e. the positions of glints in second, subsequent frame(s) 1112_A_D, 514, 516, 518, and/or B-D, X-Z, g0-g2, as depicted in e.g. Figs. 5B, 8-9, 10B, 11B, 12, see e.g. col. 17 line 46 –col. 18 line 21, col. 18 line 53 –col. 19 line 48);
calculating a first variation  (i.e. as due to eye movement/shifts, eye-device movements, col. 15 line 30-col.16 line 1-10, line 56-col. 17 line 28, col. 31 line 55-col.32 line 20, e.g. as first-third vectors, see col. 27 line 62-col. 28 line 40, in Normalization D and Calibration E sections, e.g. Figs. 13-14) of the a first line defined by the first measuring glint and the second measuring glint (i.e. the positions of glints in second, subsequent frame(s), glint shift e.g. 514, 516, 518, and/or B-D, X-Z, 1112_A_D, g0-g1, as e.g. line between 1112 glints, polar coordinate of 1122 glints, e.g. D_C, col. 22 line 57-col. 23 line 25, col 24 lines 4-31) with respect to a first reference line defined by33 the first reference point and the second reference point (i.e. with respect to controlled/reference glints from light sources, e.g. 1102_A-1102_D, 512, 514, 516, A-C, g0-g1, e.g. line between 1102 glints, polar coordinate of 1102 glints, e.g. D_C, g0-g1,  see col. 4, lines 6-39, 61-67, col. 7 lines 16-37, col. 16 lines 56-67, col. 22 lines 56-65, col. 23 line 57 –col. 24 line 4-31, and glints from calibrated data, col. 29 line 52-63, Figs. 13-14), and 
calculating a second variation (i.e. as due to eye movement/shifts, eye-device movements, col. 15 line 30-col.16 line 1-10, line 56-col. 17 line 28, col. 31 line 55-col.32 line 20, e.g. as first-third vectors, see col. 27 line 62-col. 28 line 40, in Normalization D and Calibration E sections, e.g. Figs. 13-14) of a second line defined by the second measuring glint and the third measuring glint (i.e. the positions of glints in second, subsequent frame(s), glint shift e.g. 514, 516, 518, and/or B-D, X-Z, 1112_A_D, g0-g2, e.g. another line between 1112 glints, another polar coordinate of 1112 glints e.g. C_B, also g0-g2, col. 22 line 57-col. 23 line 25, col 24 lines 4-31) with respect to a second reference line defined by the second reference point and the third reference point (i.e. with respect to controlled/ reference glints from light sources, e.g. 1102_A-1102_D, 512, 514, 516, A-C, g0-g2, e.g. another line between 1102 glints, another polar coordinate of 1102 glints, e.g. C_B, g0-g2, see e.g. col. 4, lines 6-39, 61-67, col. 7 lines 16-37, col. 16 lines 56-67, col. 22 lines 56-65, col. 23 line 57 –col. 24 line 21, and glints from calibrated data, col. 29 line 52-63, Figs. 11-14), so as to obtain an resolution variation (i.e. normalization of pupil locations with glint locations, deviation in shape of glint pattern, glint ID shift, squareness, and offset due to eye movement/shifts, eye-device movements, col. 23 line 3-36, 51-col. 24, col. 27 line 39- col. 28 line 40, Normalization D and Calibration E sections, e.g. col. 29 line 64-col.30 line 22, col.31 line 55-col. 32 line 20) of the iris image when the eye is located at the measuring position (i.e. grayscale image of the eye with iris as input, e.g. of second/subsequent frame, pupil image i.e. due to movement/shift/drift eye-device movement, see Figs. 11-14).
As noted above,  Starner does not explicitly disclose that the light source is only one single light source and that is configured to generate light entering into only one light dispersing component (as presented above, namely as light propagated from LEDs, IR LEDs sources dispersed in lens frame, to LED with its package, capsulated, including lens, light diffuser, e.g. col. 17 lines 13-33; and also as light from laser source, projector e.g. 128, 132 enters combiner lens 110, 112 or 180, waveguide 160, col. 7 lines 11-15, 38-50, col. 8 lines 22-56, for driving matrix, raster display e.g. 158, 130, 134, as depicted in e.g. Figs. 1B-D) so that the light is divided into the plurality of different incident beams entering the eye by the light dispersing component, and 
that in analyzing the gray scale value of the eye image by comparing the gray scale value with a threshold gray scale value (i.e. however, it is noted that Starner expressly teaches analyzing grayscale/gray level image data 810 of the difference of first, second/subsequent frames that are grayscale, and applying binary threshold process filtering the grayscale difference of the frames i.e. not directly the grayscale of the eye image, to detect glints by glint detection module/unit of the GDM 820 of the gaze-tracking system 100/800 which includes software, hardware and firmware, see e.g. col. 17 line 46 –col. 18 line 21, col. 19. Line 39-48, see Figs. 8-9).
However, Nummela teaches in the same field if invention of an eye tracker portable  device (see Figs. 2, 5-8, 11-14, Title, Abstract, paragraphs [05-14, 17-22, 62-63, 95-104]) that includes only one single light source (e.g. as only one single light source unit 310 or 520 e.g. where the single light source unit 310, 520 has only one single source emitter 321 or one single micro display 510, and that is also configured to generate light entering into one light dispersing component 300 or 400, as depicted in e.g. Figs. 2, 11-14, paragraphs [62-63, 95-104]) configured that the light is divided into the plurality of different incident beams entering the eye by only one light dispersing component (i.e. as the light from the source unit e.g. 200, 310, 520 enters one illumination diffractive beam expander 400 with input and output diffraction gratings 410, 420, and is divided into multiple different light beams LB1 and/or LB2, as depicted in Figs. 2, 11-14, paragraphs [62-63, 98-104], in order to provide substantially collimated light beams that have different directions towards the eye).  
Hence it was noted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the design of one single light source with the illumination diffractive beam expander according to teachings of Nummela to the light source and dispersion component of Starner in order to provide substantially collimated light beams that have different directions towards the eye (see Nummela, paragraphs [17, 62-63, 97-103]).  
Further Vernacchia teaches in the same field of invention of systems and methods for obtaining user command from gaze direction (i.e. by determining and calculated glint center point and the coordinates of an eye center point are calculated from the image, See e.g. Figs. 1-6, Title, Abstract, paragraphs [07-13, 28-32, 34-37]) and further teaches analyzing the gray scale value of the eye image by comparing the gray scale value with a threshold gray scale value (i.e. as the image analysis module 306 of the main module 302 of system 300, that determines coordinates of the center point of  glint 112 evaluating brightness value, i.e. as the grayscale value of 0-255, for each pixel is over a certain threshold, see paragraphs [34-35,37-40], therefore allowing that if the brightness grayscale value for the pixel is over the threshold, the pixel is added to a list of bright points, and allow for removal of extraneous bright spots from interfering with locating the glint 112, see paragraphs [37-40]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply glint detection by analyzing the gray scale value of the eye image comparing the gray scale value with threshold gray scale value according to teachings of Vernacchia to analyzing and processing  grayscale/level image data of the eye detecting glints by GDM 820 of Starner in order to allow for pixel selective glint detection where if the brightness grayscale value for the pixel is over the threshold, the pixel is added to list of bright points, as well as to allow for removal of extraneous bright spots from interfering with locating the glint points (see, Vernacchia, paragraphs [37-40]). 
Specifically, it was noted that Starner does not explicitly disclose that the light source is only one single light source and that is configured to generate light entering into only one light dispersing component (as presented above, namely as light propagated from LEDs, IR LEDs sources dispersed in lens frame, to LED with its package, capsulated, including lens, light diffuser, e.g. col. 17 lines 13-33; and also as light from laser source, projector e.g. 128, 132 enters combiner lens 110, 112 or 180, waveguide 160, col. 7 lines 11-15, 38-50, col. 8 lines 22-56, for driving matrix, raster display e.g. 158, 130, 134, as depicted in e.g. Figs. 1B-D) so that the light is divided into the plurality of different incident beams entering the eye by the light dispersing component. But Nummela was used as Nummela teaches in the same field if invention of an eye tracker portable  device (see Figs. 2, 5-8, 11-14, Title, Abstract, paragraphs [05-14, 17-22, 62-63, 95-104]) which includes only one single light source (e.g. as only one single light source unit 310, 520 e.g. with one single source emitter 321 or one single micro display 510, and that is also configured to generate light entering into one light dispersing component 300, 400, as depicted in e.g. Figs. 2, 11-14, paragraphs [62-63, 95-104]) configured that the light is divided into the plurality of different incident beams entering the eye by only one light dispersing component (i.e. as the light from the source unit e.g. 200, 310, 520 enters one illumination diffractive beam expander 400 with input and output diffraction gratings 410, 420, and is divided into multiple different light beams LB1 and/or LB2, as depicted in Figs. 2, 11-14, paragraphs [62-63, 98-104], in order to provide substantially collimated light beams that have different directions towards the eye). Therefore Nummela teaches one single light source and only one light dispersing component, as presented above. Therefore, although the cited reference elements may be different in some ways from elements of the instant invention disclosed by Applicant, the language of Applicant's claims is sufficiently broad to reasonably read on the cited references, as no additional structures are recited in the claims. 
Moreover, in response to the above argument, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the light source which can be a light unit, actually must be interpreted as one single light emitting element or one single light emitter, without out any additional optics for collimating, protecting or separating such light emitter from any other elements; and that the light dispersing component cannot include any constituent elements) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is also noted that the dispersing component is not a single element but includes additional elements and structures, as presented at least in e.g. claim 5. 
	In addition to the above argument, it is noted that the singular elements recited by the claims are not required by Applicant’s claim language to be exclusive.  The preamble word “comprising” is open-ended and thus does not require the exclusivity of the recited elements, but allows the reference or combination of references to contain other elements as well. Additionally, “[t]he word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 74 USPQ2d 1586 (Fed. Cir. 2005).  See also Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”), Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997). (MPEP §2111.02.)
Applicant also argues on page 7-8 of the Remarks that the cited prior art of Starner, Nummela and Vernacchia does not disclose or render obvious limitations in claims 1 and 7 regarding the calculations (2) that are based on "a first variation of a first line defined by the first measuring glint and the second measuring glint with respect to a first reference line defined by the first reference point and the second reference point" and "a second variation of a second line defined by the second measuring glint and the third measuring glint with respect to a second reference line defined by the second reference point and the third reference point", without clearly articulated reasons but noting that  Starner determines changes of the eyeball position through changes between two frames, and therefore cannot perform the calculations in a more rapid way as the present application. The Examiner respectfully disagrees. With respect to issue (2) as noted in the rejection above, the cited prior art of Starner teaches calculating a first variation  (i.e. as due to eye movement/shifts, eye-device movements, col. 15 line 30-col.16 line 1-10, line 56-col. 17 line 28, col. 31 line 55-col.32 line 20, e.g. as first-third vectors, see col. 27 line 62-col. 28 line 40, in Normalization D and Calibration E sections, e.g. Figs. 13-14) of the a first line defined by the first measuring glint and the second measuring glint (i.e. the positions of glints in second, subsequent frame(s), glint shift e.g. 514, 516, 518, and/or B-D, X-Z, 1112_A_D, g0-g1, as e.g. line between 1112 glints, polar coordinate of 1122 glints, e.g. D_C, col. 22 line 57-col. 23 line 25, col 24 lines 4-31) with respect to a first reference line defined by33 the first reference point and the second reference point (i.e. with respect to controlled/reference glints from light sources, e.g. 1102_A-1102_D, 512, 514, 516, A-C, g0-g1, e.g. line between 1102 glints, polar coordinate of 1102 glints, e.g. D_C, g0-g1,  see col. 4, lines 6-39, 61-67, col. 7 lines 16-37, col. 16 lines 56-67, col. 22 lines 56-65, col. 23 line 57 –col. 24 line 4-31, and glints from calibrated data, col. 29 line 52-63, Figs. 13-14), and 
calculating a second variation (i.e. as due to eye movement/shifts, eye-device movements, col. 15 line 30-col.16 line 1-10, line 56-col. 17 line 28, col. 31 line 55-col.32 line 20, e.g. as first-third vectors, see col. 27 line 62-col. 28 line 40, in Normalization D and Calibration E sections, e.g. Figs. 13-14) of a second line defined by the second measuring glint and the third measuring glint (i.e. the positions of glints in second, subsequent frame(s), glint shift e.g. 514, 516, 518, and/or B-D, X-Z, 1112_A_D, g0-g2, e.g. another line between 1112 glints, another polar coordinate of 1112 glints e.g. C_B, also g0-g2, col. 22 line 57-col. 23 line 25, col 24 lines 4-31) with respect to a second reference line defined by the second reference point and the third reference point (i.e. with respect to controlled/ reference glints from light sources, e.g. 1102_A-1102_D, 512, 514, 516, A-C, g0-g2, e.g. another line between 1102 glints, another polar coordinate of 1102 glints, e.g. C_B, g0-g2, see e.g. col. 4, lines 6-39, 61-67, col. 7 lines 16-37, col. 16 lines 56-67, col. 22 lines 56-65, col. 23 line 57 –col. 24 line 21, and glints from calibrated data, col. 29 line 52-63, Figs. 11-14), so as to obtain an resolution variation (i.e. normalization of pupil locations with glint locations, deviation in shape of glint pattern, glint ID shift, squareness, and offset due to eye movement/shifts, eye-device movements, col. 23 line 3-36, 51-col. 24, col. 27 line 39- col. 28 line 40, Normalization D and Calibration E sections, e.g. col. 29 line 64-col.30 line 22, col.31 line 55-col. 32 line 20) of the iris image when the eye is located at the measuring position (i.e. grayscale image of the eye with iris as input, e.g. of second/subsequent frame, pupil image i.e. due to movement/shift/drift eye-device movement, see Figs. 11-14). It is also noted, that as best understood the position of glints i.e. reference glints and measurements glints forming reference and measurement axis, are recorded in successive frames, in order to perform variational calculations, as outlined above. It is unclear, from applicant’s argument where does the date for the reference and measurements glints come from, or if additional structures and method steps are needed for obtaining such data. 
Hence, Starner in combination clearly teaches and renders obvious the limitation under issue (2) above. The above reasons equally apply to amended claim 7. 
No additional substantial arguments were presented in the Remarks after page 8 of the Remarks dated 04/19/2022. 
 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIN PICHLER/
Primary Examiner, Art Unit 2872